 



Exhibit 10.13

Separation Agreement and Release

I, Hudson D. Smith, have knowingly and voluntarily entered into the following
agreement with SIFCO Industries, Inc. (hereinafter referred to as “the Company”)
regarding the termination of my employment with the Company.



  I.   Termination of Employment Relationship: With the signing of this
Agreement, I acknowledge that my employment with the Company will be terminated
effective January 31, 2005 (the “Effective Date”).     II.   Benefits: In full
consideration for my signing this Agreement, the Company will provide the
following severance benefits, all of which are more than I would be entitled to
receive absent signing this Agreement:



  A.   The Company will pay me two (2) years of separation pay at my current
base salary, less any applicable payroll deductions. I understand that my
separation pay will be paid in two installments of $110,000 each, with the first
payment made on the Effective Date and the second payment made on January 31,
2006. If I should die before either installment is paid, the Company agrees to
make full payment to my wife as beneficiary, and should my wife not survive me,
then to my executors, heirs and assigns.     B.   For a period of 18 months
commencing on the Effective Date, the Company will maintain my medical and
dental benefits under a Company-sponsored group health plan, as long as I
continue to make the required monthly payments to the Company at the applicable
employee rate. The benefits provided under the Company’s group health plans and
the required employee contributions are subject to change at any time with
30 days advance notice. This 18-month period following the Effective Date will
satisfy the Company’s COBRA requirements, and there will be no further
continuation of benefits under a Company group health plan upon the conclusion
of this period.     C.   The Company will reimburse me for costs associated with
my attendance at Forging Industry Association Board meetings for the balance of
my current term as Director of this Association. The items to be reimbursed are
coach fare flight costs, hotel (bed and breakfast only), and meeting
registration fees. The Company President and Chief Operating Officer must
authorize the spending for each Board meeting, and receipts will be required for
reimbursement in accordance with the Company’s customary practices.     D.   The
Company will continue to provide executive outplacement services through the
current provider for a period of up to three (3) months following my termination
date.



  III.   Terms: I understand and acknowledge that SIFCO is not obligated to
provide me with the separation pay described in Section II of this Agreement.
Nevertheless, in order to end my employment relationship with SIFCO as amicably
as possible and to eliminate any possibility of future disputes, I have been
offered and have accepted this separation pay, and in consideration for which I
agree to the provisions of this Agreement as follows:



  A.   Release: In consideration of the benefits provided to me under this
Agreement, I, my heirs, personal representatives, assigns and agents and each of
them, hereby do irrevocably and unconditionally forever release, waive and
discharge the Company (and any related corporation, including their officers,
agents, directors, representatives, shareholders and employees, and, as
applicable, their predecessors, successors, assigns, heirs and executors) from
any and all claims and or causes of action arising out of or in connection with
my employment relationship with the Company and the termination of my
employment, arising at any point in time up to and including the date I signed
this

3



--------------------------------------------------------------------------------



 



      Agreement, and agree not to file any such claims and or causes of action
against any of them before any court or administrative agency. I, my heirs,
personal representatives, assigns and agents and each of them, hereby agree to
waive any remedy that may be available under any such action that may have
filed, and further agree to dismiss or withdraw any such action. This release
and agreement not to sue includes, but is not limited to, claims arising under
federal, state or local laws, including Title VII of the Civil Rights Act of
1964, as amended, the Age Discrimination in Employment Act, the Americans with
Disabilities Act, the Civil Rights Act of 1991, the Rehabilitation Act of 1973
and any common law or contractual claims recognized now or later. The mutual
releases contained herein apply only to the employment relationship of the
parties.     B.   Confidentiality: I will not at any time, directly or
indirectly, without written authorization from the Company, make use of or
disclose to any person or entity any confidential business-related, proprietary
or secret information, confidential knowledge, trade secrets, or other
confidential data related to the customers, business, products, services or
practices of the Company of which I have become possessed during my employment
with the Company, whether prepared by me or another, and which is not, or does
not become, available or known to the public. I further agree that upon
termination of my employment I will immediately return to the Company all of its
property in my possession or under my control, including, without limitation,
keys, credit cards, programs, lists, files, and software. However, I understand
that I may retain the personal computer and printer currently used by me in my
present position; provided however, that any Company information on such
computers shall be removed in their entirety. I further agree that I shall not
retain any copies or reproductions of the foregoing. I understand that certain
terms of this Agreement must be disclosed to the public because of my position
as an Officer of the Company. However, I also understand that the Company will
maintain confidentiality with respect to the terms of my separation from the
Company which are not subject to disclosure.     C.   Non-disparagement: I agree
that I will not disparage the Company or any of its affiliates or their
businesses, products, services, practices, or employees; and likewise I
understand that the Company agrees not to disparage me.     D.   Notice: I
acknowledge that I have been provided up to 21 days, if I feel it is necessary,
to review the terms of this Agreement and to consider its effect, including the
foregoing release. I also acknowledge that I have had an ample opportunity and
have been advised and encouraged to discuss this Agreement and my separation
from employment with persons of my own choosing, notwithstanding the terms of
Paragraph III B of this Agreement, including an attorney. I understand that I
may revoke this Agreement by providing written notice of revocation to the
Company at its Cleveland, Ohio business address not later than seven (7) days
from the day I sign the Agreement.     E.   Acknowledgment: I acknowledge that
any benefits due me under any pension, profit sharing or other qualified
retirement plan shall be determined in accordance with the terms of such plan(s)
in effect at the time of my termination. I further acknowledge that, except as
provided in this Agreement and with the exception of (i) the reconciliation of
earned vacation which will be provided in my final paycheck, and (ii) any
approved expenses not known at this time, all compensation and other payments
due to me as a result of my employment with the Company, whether due directly
from the Company or from any of its affiliated entities, have been paid in full
and that I am not entitled to any additional salary, bonuses or any other
payments whatsoever.     F.   Non-Admission: I agree and acknowledge that this
Agreement is not and shall not be construed to be an admission of any violation
of any federal, state or local law, regulation, or of any duty the Company owed
to me or I owed to the Company, and that

4



--------------------------------------------------------------------------------



 



      the execution of this Agreement is a voluntary act intended to provide an
amicable conclusion to my employment relationship with the Company.     G.  
Severability: The terms of this Agreement are separate and independent and
should any of them be declared invalid or unenforceable by any court, the
remaining provisions and terms of this Agreement shall remain in full force and
effect.     H.   Choice of Law: This Agreement shall be interpreted in
accordance with the laws of Ohio, and any action sought to enforce or interpret
this Agreement must be filed in the Court of Common Pleas in and for Cuyahoga
County, in the state of Ohio.



  IV.   Acknowledgement: The parties hereto acknowledge Hudson’s continuing
service to the Company beyond the Effective Date of this Separation Agreement
and Release as a Director thereof.

Accordingly, having carefully read and fully understanding the terms of this
Separation Agreement and Release, and without relying upon any other
representations or statements (whether written or oral), I have knowingly and
voluntarily executed this Agreement without duress or coercion.

     
/s/ Hudson D. Smith
  /s/ Frank A. Cappello
 
   
Hudson D. Smith
Date: January 27, 2005
  Frank A. Cappello
Witness
Date: January 27, 2005
 
   
SIFCO Industries, Inc.
   
 
   
/s/ Timothy V. Crean
  /s/ Jeffrey P. Gotschall
 
   
Timothy V. Crean
President and Chief Operating Officer,
SIFCO Industries, Inc.
  Jeffrey P. Gotschall
Witness
 
   
Date: January 26, 2005
  Date: January 26, 2005

5